

EXECUTION VERSION


Loews Corporation




15,000,000 Shares
Carolina Group Stock
($0.01 par value)
Underwriting Agreement





 
New York, New York
 
August 15, 2006



J.P. Morgan Securities Inc.


As Representatives of the several Underwriters,


c/o J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10172


Ladies and Gentlemen:
 
    Loews Corporation, a corporation organized under the laws of Delaware (the
“Company”), proposes to sell to the several underwriters named in Schedule II
hereto (the “Underwriters”), for whom you (the “Representatives”) are acting as
representatives, 15,000,000 shares of Carolina Group Stock, $0.01 par value
(“Carolina Group Stock”) of the Company (said shares to be issued and sold by
the Company being hereinafter called the “Securities”). To the extent there are
no additional Underwriters listed on Schedule II other than you, the term
Representatives as used herein shall mean you, as Underwriters, and the terms
Representatives and Underwriters shall mean either the singular or plural as the
context requires. Any reference herein to the Registration Statement, the Basic
Prospectus, any Preliminary Final Prospectus or the Final Prospectus shall be
deemed to refer to and include the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 which were filed under the Exchange Act on or
before the Effective Date of the Registration Statement or the issue date of the
Basic Prospectus, any Preliminary Final Prospectus or the Final Prospectus, as
the case may be; and any reference herein to the terms “amend”, “amendment” or
“supplement” with respect to the Registration Statement, the Basic Prospectus,
any Preliminary Final Prospectus or the Final Prospectus shall be deemed to
refer to and include the filing of any document under the Exchange Act after the
Effective Date of the Registration Statement, or the issue date of the Basic
Prospectus, any Preliminary Final Prospectus or the Final Prospectus, as the
case may be, deemed to be incorporated therein by reference. Certain terms used
herein are defined in Section 20 hereof.


1. Representations and Warranties.  The Company represents and warrants to, and
agrees with, each Underwriter as set forth below in this Section 1.


--------------------------------------------------------------------------------



2
 
    (a)  The Company meets the requirements for use of Form S-3 under the Act
and has prepared and filed with the Commission an automatic shelf registration
statement, as defined in Rule 405 (the file number of which is set forth in
Schedule I hereto) on Form S-3, including a related basic prospectus, for
registration under the Act of the offering and sale of the Securities. Such
Registration Statement, including any amendments thereto filed prior to the
Execution Time, became effective upon filing. The Company may have filed with
the Commission, as part of an amendment to the Registration Statement or
pursuant to Rule 424(b), one or more Preliminary Final Prospectuses, each of
which has previously been furnished to you. The Company will file with the
Commission a final prospectus supplement relating to the Securities in
accordance with Rule 424(b). As filed, such final prospectus supplement shall
contain all information required by the Act and the rules thereunder, and,
except to the extent the Representatives shall agree in writing to a
modification, shall be in all substantive respects in the form furnished to you
prior to the Execution Time or, to the extent not completed at the Execution
Time, shall contain only such specific additional information and other changes
(beyond that contained in the Basic Prospectus and any Preliminary Final
Prospectus) as the Company has advised you, prior to the Execution Time, will be
included or made therein. The Registration Statement, at the Execution Time,
meets the requirements set forth in Rule 415(a)(1)(x).


(b)  On the Effective Date, the Registration Statement did or will, and when the
Final Prospectus is herein), the Final Prospectus (and any supplement thereto)
will, comply in all material respects with the applicable requirements of the
Act and the Exchange Act and the respective rules thereunder; on the Effective
Date and at the Execution Time, the Registration Statement did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein not
misleading; and on the date of any filing pursuant to Rule 424(b) and on the
Closing Date, the Final Prospectus (together with any supplement thereto) will
not, include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to the information
contained in or omitted from the Registration Statement or the Final Prospectus
(or any supplement thereto) in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of any Underwriter through
the Representatives specifically for inclusion in the Registration Statement or
the Final Prospectus (or any supplement thereto), it being understood and agreed
that the only such information furnished by or on behalf of any Underwriters
consists of the information described as such in Section 8 hereof.


(c)  The Disclosure Package, when taken together as a whole, does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances




--------------------------------------------------------------------------------



3


under which they were made, not misleading. The preceding sentence does not
apply to statements in or omissions from the Disclosure Package based upon and
in conformity with written information furnished to the Company by any
Underwriter through the Representatives specifically for use therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Underwriter consists of the information described as such in Section 8
hereof.


(d)  (i) At the time of filing the Registration Statement, (ii) at the time of
the most recent amendment thereto for the purposes of complying with Section
10(a)(3) of the Act (whether such amendment was by post-effective amendment,
incorporated report filed pursuant to Sections 13 or 15(d) of the Exchange Act
or form of prospectus), (iii) at the time the Company or any person acting on
its behalf (within the meaning, for this clause only, of Rule 163(c)) made any
offer relating to the Securities in reliance on the exemption in Rule 163, the
Company was a “well-known seasoned issuer” as defined in Rule 405. The Company
agrees to pay the fees required by the Commission relating to the Securities
within the time required by Rule 456(b)(1) without regard to the proviso therein
relating to the four-business day extension to the payment deadline and
otherwise in accordance with Rules 456(b) and 457(r).


(e)  (i) At the earliest time after the filing of the Registration Statement
that the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(h)(2)) relating to the Securities, the Company was not
and is not an Ineligible Issuer (as defined in Rule 405), without taking account
of any determination by the Commission pursuant to Rule 405 that it is not
necessary that the Company be considered an Ineligible Issuer.


    (f)  Each Issuer Free Writing Prospectus does not include any information
that conflicts with the information contained in the Registration Statement,
including any document incorporated therein and any prospectus supplement deemed
to be a part thereof that has not been superseded or modified. The foregoing
sentence does not apply to statements in or omissions from the Disclosure
Package based upon and in conformity with written information furnished to the
Company by any Underwriter through the Representatives specifically for use
therein, it being understood and agreed that the only such information furnished
by or on behalf of any Underwriter consists of the information described as such
in Section 8 hereof.


(g)  Each of the Company and its Material Subsidiaries has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the jurisdiction in which it is chartered or organized with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Disclosure
Package and the Final Prospectus, and other than as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of each jurisdiction which requires such qualification;


--------------------------------------------------------------------------------



4


(h)  All the outstanding shares of capital stock of each Material Subsidiary
have been duly and validly authorized and issued and are fully paid and
nonassessable, and, except as otherwise set forth in the Disclosure Package and
the Final Prospectus, all outstanding shares of capital stock of the Material
Subsidiaries are owned by the Company either directly or through wholly owned
subsidiaries free and clear of any security interests, claims, liens or
encumbrances, except where the existence of any such security interest, claim,
lien or encumbrance, could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;
 
    (i)  The Company’s authorized equity capitalization is as set forth in the
Disclosure Package and the Final Prospectus; the capital stock of the Company
conforms in all material respects to the description thereof contained in the
Disclosure Package and the Final Prospectus; the Securities have been duly and
validly authorized, and, when issued and delivered to and paid for by the
Underwriters pursuant to this Agreement, will be fully paid and nonassessable;
the Securities are duly listed, and admitted and authorized for trading and
subject to official notice of issuance on the New York Stock Exchange; the
certificates for the Securities are in valid and sufficient form; the holders of
outstanding shares of capital stock of the Company are not entitled to
preemptive or other rights to subscribe for the Securities; and, except as set
forth in the Disclosure Package and the Final Prospectus, no options, warrants
or other rights to purchase, agreements or other obligations to issue, or rights
to convert any obligations into or exchange any securities for, shares of
capital stock of or ownership interests in the Company are outstanding;


(j)  There is no franchise, contract or other document of a character required
to be described in the Registration Statement, the Disclosure Package or the
Final Prospectus, or to be filed as an exhibit thereto, which is not described
or filed as required; and the statements in:


(1)  the Company’s Annual Report on Form 10-K for the year ended December 31,
2005 (the “Annual Report”) under the headings “Business -- Lorillard, Inc. --
Legislation and Regulation,” “Business -- Lorillard, Inc. -- Federal
Regulation,” “Business -- Lorillard, Inc. -- State and Local Regulation,”
together with “Business - Lorillard, Inc. -- Advertising and Marketing;”


(2)  the Annual Report under the headings “Legal Proceedings -- Tobacco
Related,” “Notes to Consolidated Financial Statements -- Note 20. Legal
Proceedings -- Tobacco Related” and in Exhibit 99.01 to the Annual Report,
together with the statements in the Company’s Quarterly Report on Form 10-Q for
the quarter ended June 30, 2006 (the “Quarterly Report”) under the headings
“Notes to Consolidated Condensed Financial Statements -- Note 13. Legal
Proceedings -- Tobacco Related” and “Part II. Other Information. Item 1. Legal
Proceedings. 2. Tobacco Related”;


--------------------------------------------------------------------------------



5
 
      (3)  the Basic Prospectus under the headings “Description of Loews Capital
Stock” and “Relationship between the Loews Group and the Carolina Group;” and


                  (4)  the Final Prospectus under the heading “Certain U.S.
Federal Tax Consequences”


insofar as such statements summarize legal matters, agreements, documents or
proceedings discussed therein, are, in all material respects, accurate summaries
of such legal matters, agreements, documents or proceedings, taken as a whole,
in the context provided.


(k)  This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding obligation of the Company
enforceable in accordance with its terms (except as rights to indemnification
and contribution hereunder may be limited by applicable law and subject, as to
the enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing, regardless of whether considered in a proceeding in equity or at law).
 
    (l)  The Company is not and, after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Prospectus, will not be an “investment company” as defined in the Investment
Company Act of 1940, as amended.


(m)  No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required to be obtained by the Company in
connection with the transactions contemplated herein, except such as have been
or will be obtained under the Act and the Exchange Act and such as may be
required under the blue sky laws of any jurisdiction in connection with the
purchase and distribution of the Securities by the Underwriters in the manner
contemplated herein and in the Disclosure Package and the Final Prospectus.


(n)  Neither the issue and sale of the Securities nor the consummation of any
other of the transactions herein contemplated nor the fulfillment of the terms
hereof will conflict with, result in a breach or violation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or any of
its Material Subsidiaries pursuant to, (i) the charter or by-laws of the Company
or any of its Material Subsidiaries, (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to which the Company or
any of its Material Subsidiaries is a party or bound or to which its or their
property is subject, or (iii) any statute, law, rule, regulation, judgment,
order or decree applicable to the Company or any of its Material Subsidiaries of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other


--------------------------------------------------------------------------------



6


authority having jurisdiction over the Company or any of its Material
Subsidiaries or any of its or their properties, except, with respect to clauses
(ii) and (iii) above, for such conflicts, breaches, violations or impositions
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.


(o)  No holders of securities of the Company have rights to the registration of
such securities under the Registration Statement.


(p)  The consolidated historical financial statements of the Company and its
consolidated subsidiaries included or incorporated by reference in the Final
Prospectus, the Disclosure Package and the Registration Statement present fairly
in all material respects the financial condition, results of operations and cash
flows of the Company as of the dates and for the periods indicated, comply as to
form with the applicable accounting requirements of the Act and the Exchange Act
and have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as otherwise noted therein). The selected financial data set forth under the
caption “Selected Financial Data” in the Annual Report fairly present in all
material respects, on the basis stated in the Annual Report, the information
included therein.


(q)  No action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance of this Agreement or the consummation of any
of the transactions contemplated hereby or (ii) could reasonably be expected to
have a Material Adverse Effect except, in the case of (i) and (ii), as set forth
in or contemplated in the Disclosure Package and the Final Prospectus (exclusive
of any supplement thereto).


(r)  Except as could not reasonably be expected to have a Material Adverse
Effect, each of the Company and each of its Material Subsidiaries owns or leases
all such properties as are necessary to the conduct of its operations as
presently conducted.


(s)  Neither the Company nor any subsidiary is in violation or default of (i)
any provision of its charter or bylaws, (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which it is a
party or bound or to which its property is subject (except in any case in which
such violation or default could not reasonably be expected to have a Material
Adverse Effect, and except as set forth in or contemplated in the Disclosure
Package and the Final Prospectus (exclusive of any supplement thereto)), or
(iii) any statute, law, rule, regulation, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company or such subsidiary or any
of its properties, as applicable (except in any case in which such violation or
default could not


--------------------------------------------------------------------------------



7


reasonably be expected to have a Material Adverse Effect, and except as set
forth in or contemplated in the Disclosure Package and the Final Prospectus
(exclusive of any supplement thereto)).


(t)  Deloitte & Touche LLP, who have certified certain financial statements of
the Company and its consolidated subsidiaries and delivered their reports with
respect to the audited consolidated financial statements and schedules included
or incorporated by reference in the Disclosure Package and the Final Prospectus,
are independent registered public accountants with respect to the Company within
the meaning of the Act and the applicable published rules and regulations
thereunder.


(u)  There are no transfer taxes or other similar fees or charges under Federal
law or the laws of any state, or any political subdivision thereof, required to
be paid by the Company in connection with the execution and delivery of this
Agreement or the issuance by the Company or sale by the Company of the
Securities.


(v)  Except as could not reasonably be expected to have a Material Adverse
Effect, and except as set forth in or contemplated in the Disclosure Package and
the Final Prospectus (exclusive of any supplement thereto), no labor problem or
dispute with the employees of the Company or any of its Material Subsidiaries
exists or, to the Company’s knowledge, is threatened or imminent, and the
Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or its Material Subsidiaries’ principal suppliers,
contractors or customers.


(w)  No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in or contemplated by the
Disclosure Package and the Final Prospectus.


(x)  The Company and its Material Subsidiaries possess all licenses,
certificates, permits and other authorizations issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such a license,
certificate, permit and other authorization could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and neither
the Company nor any such subsidiary has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, could reasonably be expected to have a
Material Adverse Effect, except as set forth in or contemplated in the
Disclosure Package and the Final Prospectus (exclusive of any supplement
thereto).


--------------------------------------------------------------------------------



8
 
    (y)  Except as disclosed in the Disclosure Package and the Final Prospectus,
the Company has not taken, directly or indirectly, any action designed to or
that would constitute or that might reasonably be expected to cause or result
in, under the Exchange Act or otherwise, stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.


(z)  The Company, its Material Subsidiaries and Lorillard Tobacco Company are
(i) in compliance with any and all applicable foreign, federal, state and local
laws and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except where such non-compliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals, or liability could not, individually or in the aggregate, have a
Material Adverse Effect, and except as set forth in or contemplated in the
Disclosure Package and the Final Prospectus (exclusive of any supplement
thereto).


(aa)  The Company and its Material Subsidiaries own, possess, license or have
other rights to use, on reasonable terms, all patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of the businesses of the Company and its Material Subsidiaries as
now conducted or as proposed in the Disclosure Package and the Final Prospectus
to be conducted. Except as could not reasonably be expected to have a Material
Adverse Effect, to the Company’s knowledge: (a) there are no rights of third
parties to any such Intellectual Property; (b) there is no material infringement
by third parties of any such Intellectual Property; (c) there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the rights of the Company or any of its Material Subsidiaries
in or to any such Intellectual Property, and the Company and each of its
Material Subsidiaries is unaware of any facts which would form a reasonable
basis for any such claim; (d) there is no pending or threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property, and the Company and each of its Material Subsidiaries is
unaware of any facts which would form a reasonable basis for any such claim; and
(e) there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others that the Company or any of its Material
Subsidiaries infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others, and the Company and each of
its Material Subsidiaries is unaware of any other fact which would form a
reasonable basis for any such claim.


(bb)  Except as disclosed in the Registration Statement, the Disclosure Package
and the Final Prospectus, the Company does not intend to use any of the


--------------------------------------------------------------------------------



9


proceeds from the sale of the Securities hereunder to repay any outstanding debt
owed to any affiliate of any of the Underwriters.


(cc)  There has been no failure in any material respect on the part of the
Company and, to the Company’s knowledge, any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.


(dd)  Except as disclosed in the Registration Statement, the Disclosure Package
and the Final Prospectus, the Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act) that
are effective in all material respects in providing reasonable assurance that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the
Commission, including, without limitation, controls and procedures designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is accumulated and communicated
to the Company’s management, including its principal executive officer or
officers and its principal financial officer or officers, as appropriate to
allow timely decisions regarding required disclosure. Except as disclosed in the
Registration Statement, the Disclosure Package and the Final Prospectus, the
Company maintains a system of internal control over financial reporting
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.


(ee)  Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Underwriters in connection with the offering
of the Securities shall be deemed a representation and warranty by the Company,
as to matters covered thereby, to each Underwriter.
 
2.     Purchase and Sale. Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth,the Company agrees to
sell to each, Underwriter and each Underwriter agrees, severally and not
jointly, to purchase from the Company, at the purchase price set forth in
Schedule I hereto, the number of Securities set forth opposite such
Underwriter’s name in Schedule II hereto.



 
3.
Delivery and Payment. Delivery of and payment for the Securities shall be made
on the date and at the time specified in Schedule I hereto,

 


--------------------------------------------------------------------------------



10


or at such time on such later date not more than three Business Days after the
foregoing date as the Representatives shall designate, which date and time may
be postponed by agreement between the Representatives and the Company or as
provided in Section 9 hereof (such date and time of delivery and payment for the
Securities being herein called the “Closing Date”). Delivery of the Securities
shall be made to the Representatives for the respective accounts of the several
Underwriters against payment by the several Underwriters through the
Representatives of the purchase price thereof to or upon the order of the
Company by wire transfer payable in same-day funds to an account specified by
the Company. Delivery of the Securities shall be made through the facilities of
The Depository Trust Company unless the Representatives shall otherwise
instruct.



 
4.
Offering by Underwriters. It is understood that the several Underwriters propose
to offer the Securities for sale to the public as set forth in the Final
Prospectus.

 

 
5.
Agreements. The Company agrees with the several Underwriters that:



(a)  Prior to the termination of the offering of the Securities, the Company
will not file any amendment of the Registration Statement or supplement
(including the Final Prospectus or any Preliminary Final Prospectus) to the
Basic Prospectus unless the Company has furnished you a copy for your review
prior to filing and will not file any such proposed amendment or supplement to
which you reasonably object. The Company will cause the Final Prospectus,
properly completed, and any supplement thereto to be filed in a form approved by
the Representatives (which approval shall not be unreasonably withheld) with the
Commission pursuant to the applicable paragraph of Rule 424(b) (without reliance
on Rule 424(b)(8)) within the time period therein prescribed and will provide
evidence satisfactory to the Representatives of such timely filing. The Company
will promptly advise the Representatives (1) when the Final Prospectus, and any
supplement thereto, shall have been filed (if required) with the Commission
pursuant to Rule 424(b), (2) when, prior to termination of the offering of the
Securities, any amendment to the Registration Statement shall have been filed or
become effective, (3) of any request by the Commission or its staff for any
amendment of the Registration Statement, or for any supplement to the Final
Prospectus or for any additional information, (4) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any notice pursuant to Rule 401(g)(2) of the Act that would
prevent its use or the institution or threatening of any proceeding for that
purpose and (5) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Securities for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use its reasonable best efforts to prevent the
issuance of any such stop order or the occurrence of any such suspension or
prevention and, upon such issuance, occurrence or prevention, to obtain as soon
as possible the withdrawal of such stop order or relief from such occurrence or
prevention, including, if necessary, by filing an amendment to the Registration
Statement or a new registration


--------------------------------------------------------------------------------



11


statement and using its reasonable best efforts to have such amendment or new
registration statement declared effective as soon as practicable.


(b)  If there occurs an event or development as a result of which the Disclosure
Package would include an untrue statement of a material fact or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances then prevailing, not misleading, the Company will
notify promptly the Representatives so that any use of the Disclosure Package
may cease until it is amended or supplemented.


(c)  If, at any time when a prospectus relating to the Securities is required to
be delivered under the Act (including in circumstances where such requirement
may be satisfied pursuant to Rule 172), any event occurs as a result of which
the Final Prospectus as then supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading, or if it shall be necessary to amend the Registration Statement,
file a new registration statement or supplement the Final Prospectus to comply
with the Act or the Exchange Act or the respective rules thereunder, including
in connection with use or delivery of the Final Prospectus, the Company promptly
will (1) notify the Representatives of such event, (2) prepare and file with the
Commission, subject to the second sentence of paragraph (a) of this Section 5,
an amendment or supplement or new registration statement which will correct such
statement or omission or effect such compliance, (3) use its reasonable best
efforts to have any amendment to the Registration Statement or new registration
statement declared effective as soon as practicable in order to avoid any
disruption in use of the Final Prospectus and (4) supply any supplemented Final
Prospectus to you in such quantities as you may reasonably request.


(d)  As soon as practicable, the Company will make generally available to its
security holders and to the Representatives an earnings statement or statements
of the Company and its subsidiaries which will satisfy the provisions of
Section 11(a) of the Act and Rule 158.


(e)  The Company will furnish to the Representatives and counsel for the
Underwriters, without charge, signed copies of the Registration Statement
(including exhibits thereto) and to each other Underwriter a copy of the
Registration Statement (without exhibits thereto) and, so long as delivery of a
prospectus by an Underwriter or dealer may be required by the Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172), as
many copies of each Preliminary Final Prospectus, if any, the Final Prospectus
and each Issuer Free Writing Prospectus and any supplement thereto as the
Representatives may reasonably request.


(f)  The Company will use its reasonable best efforts to arrange, if necessary,
for the qualification of the Securities for sale under the laws of such
jurisdictions as the Representatives may designate and will maintain such
qualifications in effect so long as required for the distribution of the
Securities;


--------------------------------------------------------------------------------



12


provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Securities, in any jurisdiction where
it is not now so subject or take any action which would subject the Company to
taxation in any jurisdiction where it is not already subject to taxation.


(g)  The Company agrees that, unless it obtains the prior written consent of the
Representatives, and each Underwriter, severally and not jointly, agrees with
the Company that, unless it obtains the prior written consent of the Company, it
has not made and will not make any offer relating to the Securities that would
constitute an Issuer Free Writing Prospectus or that would otherwise constitute
a “free writing prospectus” (as defined in Rule 405) required to be filed by the
Company with the Commission or retained by the Company under Rule 433; provided
that the prior written consent of the parties hereto shall be deemed to have
been given in respect of the Free Writing Prospectuses included in Schedule III
hereto. Any such free writing prospectus consented to by the Representatives or
the Company is hereinafter referred to as a “Permitted Free Writing Prospectus.”
The Company agrees that (x) it has treated and will treat, as the case may be,
each Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus and
(y) it has complied and will comply, as the case may be, with the requirements
of Rules 164 and 433 applicable to any Permitted Free Writing Prospectus,
including in respect of timely filing with the Commission, legending and record
keeping.


(h)  The Company will not, without the prior written consent of J.P. Morgan
Securities Inc., offer, sell, contract to sell, pledge, or otherwise dispose of
(or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
Company or any affiliate of the Company or any person in privity with the
Company or any affiliate of the Company) directly or indirectly, including the
filing (or participation in the filing) of a registration statement with the
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Exchange Act, any other shares of Carolina Group Stock or any
securities convertible into, or exercisable, or exchangeable for, shares of
Carolina Group Stock; or publicly announce an intention to effect any such
transaction, for a period of 180 days after the date of the Underwriting
Agreement, provided, however, that the Company may issue options, grant stock
appreciation rights and sell Carolina Group Stock pursuant to any employee stock
option plan, stock ownership plan or dividend reinvestment plan of the Company
in effect at the Execution Time or as described in the Disclosure Package and
the Final Prospectus.


(i)  Except as disclosed in the Disclosure Package and the Final Prospectus, the
Company will not take, directly or indirectly, any action designed to or that
would constitute or that might reasonably be expected to cause or result


--------------------------------------------------------------------------------



13


in, under the Exchange Act or otherwise, stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.


(j)  The Company agrees to pay the costs and expenses relating to the following
matters: (i) the preparation, printing or reproduction and filing with the
Commission of the Registration Statement (including financial statements and
exhibits thereto), the Basic Prospectus, each Preliminary Final Prospectus, if
any, the Final Prospectus and each Issuer Free Writing Prospectus, and each
amendment or supplement to any of them; (ii) the printing (or reproduction) and
delivery (including postage, air freight charges and charges for counting and
packaging) of such copies of the Registration Statement, the Basic Prospectus,
each Preliminary Final Prospectus, the Final Prospectus and each Issuer Free
Writing Prospectus, and all amendments or supplements to any of them, as may, in
each case, be reasonably requested for use in connection with the offering and
sale of the Securities; (iii) the preparation, printing, authentication,
issuance and delivery of certificates for the Securities, including any stamp or
transfer taxes in connection with the original issuance and sale of the
Securities; (iv) the printing (or reproduction) and delivery of this Agreement,
any blue sky memorandum and all other agreements or documents printed (or
reproduced) and delivered in connection with the offering of the Securities; (v)
the listing of the Securities on the New York Stock Exchange; (vi) any
registration or qualification of the Securities for offer and sale under the
securities or blue sky laws of the several states (including filing fees and the
reasonable fees and expenses of counsel, up to $5,000, for the Underwriters
relating to such registration and qualification); (vii) any filings required to
be made with the National Association of Securities Dealers, Inc. (including
filing fees and the reasonable fees and expenses of counsel to the Underwriters
related to such filings; (viii) the fees and expenses of the Company’s
accountants and the fees and expenses of counsel (including local and special
counsel) for the Company; and (ix) all other costs and expenses incident to the
performance by the Company of its obligations hereunder.


         6.  Conditions to the Obligations of the Underwriters. The obligations
of the Underwriters to purchase the Securities shall be subject to the accuracy
of the representations and warranties on the part of the Company contained
herein as of the Execution Time and the Closing Date, to the accuracy of the
statements of the Company made in any certificates pursuant to the provisions
hereof, to the performance by the Company of its obligations hereunder and to
the following additional conditions:


(a)  The Final Prospectus, and any supplement thereto, have been filed in the
manner and within the time period required by Rule 424(b) (without reliance on
Rule 424(b)(8)); any other material required to be filed by the Company pursuant
to Rule 433(d) under the Act, shall have been filed with the Commission within
the applicable time periods prescribed for such filings by Rule 433; and no stop
order suspending the effectiveness of the Registration Statement or any notice
pursuant to Rule 401(g)(2) of the Act that would prevent its use shall have been
issued and no proceedings for that purpose shall have been instituted or, to the
Company’s knowledge, threatened.


--------------------------------------------------------------------------------



14


 
    (b)  The Company shall have requested and caused Skadden, Arps, Slate,
Meagher & Flom, LLP, counsel for the Company, to have furnished to the
Representatives their opinion and letter, in each case dated the Closing Date
and addressed to the Representatives, in the forms of Exhibit B and Exhibit C,
respectively.


In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the state of New York, the
General Corporation Law of Delaware or the Federal laws of the United States, to
the extent they deem proper and specified in such opinion, upon the opinion of
other counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Underwriters; and (B) as to matters of fact, to
the extent they deem proper, on certificates of responsible officers of the
Company and public officials. Such opinion may contain customary assumptions,
exceptions, limitations, qualifications and comments. In addition, such opinion
may contain statements to the effect that: (A) such counsel is expressing no
opinion regarding, nor is such counsel predicting or guaranteeing, the outcome
of any tobacco-related product liability case, and (B) such counsel is
expressing no opinion regarding the effect of the outcome, whether financial or
otherwise, of any tobacco-related product liability case on the Company or the
Carolina Group Stock.


(c)  The Company shall have requested and caused Gary W. Garson, general counsel
for Loews Corporation, to have furnished his opinion, dated the Closing Date and
addressed to the Representatives, to the effect that:


(i)  the Company is duly qualified to do business as a foreign corporation and
is in good standing under the laws of each jurisdiction which requires such
qualification, except where the failure to be so qualified could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;


(ii)  each of the Material Subsidiaries is validly existing as a corporation or
a limited liability company, as the case may be, in good standing under the laws
of the jurisdiction in which it is chartered or organized, with the requisite
power and authority to own or lease, as the case may be, and to operate its
properties and conduct its business as described in the Disclosure Package and
the Final Prospectus, and is duly qualified to do business as a foreign
corporation or limited liability company and is in good standing under the laws
of each jurisdiction which requires such qualification, except where the failure
to be so qualified could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;


(iii)  all the outstanding shares of capital stock of, or other ownership
interests in, each Material Subsidiary and each Carolina Group


--------------------------------------------------------------------------------


15

 
Company have been duly and validly authorized and issued and, with respect to
the shares of capital stock of such Material Subsidiaries that are corporations,
are fully paid and nonassessable, and, except as otherwise set forth in the
Disclosure Package and the Final Prospectus, all outstanding shares of capital
stock of or other ownership interests in, the Material Subsidiaries are owned by
the Company either directly or through wholly owned subsidiaries free and clear
of any perfected security interest and, to the knowledge of such counsel, after
due inquiry, any other security interest, claim, lien or encumbrance;


(iv)  except as set forth in the Disclosure Package and the Final Prospectus and
to the knowledge of such counsel, no options, warrants, preemptive rights or
other rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, shares of Carolina
Group Stock are outstanding;


(v)  to the knowledge of such counsel, there is no pending or threatened action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its subsidiaries or its
or their property of a character required to be disclosed in the Registration
Statement which is not adequately disclosed in the Disclosure Package and the
Final Prospectus, and there is no franchise, contract or other document of a
character required to be described in the Registration Statement or Final
Prospectus, or to be filed as an exhibit thereto, which is not described or
filed as required;


(vi)  neither the issue and sale of the Securities, nor the consummation of any
other of the transactions herein contemplated nor the fulfillment of the terms
hereof will conflict with, result in a breach or violation of or imposition of
any lien, charge or encumbrance upon any property or assets of the Company or
its Material Subsidiaries pursuant to, (i) the charter or by-laws of the Company
or its Material Subsidiaries, (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Company or any of its
Material Subsidiaries is a party or bound or to which its or their property is
subject, or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or its Material Subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or its Material Subsidiaries or any of its
or their properties, except, with respect to clauses (ii) and (iii) above, for
such conflicts, breaches, violations or impositions that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;


--------------------------------------------------------------------------------



16


(vii)  to the knowledge of such counsel, no holders of securities of the Company
have rights to the registration of such securities under the Registration
Statement;


(viii)  although he has not independently verified the accuracy, completeness or
fairness of the statements made or included in the Registration Statement or the
Final Prospectus and takes no responsibility therefor, such counsel has no
reason to believe that on the Effective Date the Registration Statement
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, or that the Final Prospectus as of its date or on the
Closing Date included or includes any untrue statement of a material fact or
omitted or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (in each case, other than the financial statements and other
financial information contained therein, as to which such counsel need express
no opinion);


(xi)  although he has not independently verified the accuracy, completeness or
fairness of the statements made or included in the Disclosure Package and takes
no responsibility therefor, such counsel has no reason to believe that the
documents specified in a schedule to such counsel’s letter, consisting of those
included in the Disclosure Package, when taken together as a whole, contained
any untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in the light of circumstances
under which they were made, not misleading; and


(x)  no consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the performance by
the Company of its obligations under this Agreement, except such as have been
obtained under the Act and such as may be required to be obtained by the Company
under the blue sky laws of any jurisdiction in connection with the purchase and
distribution of the Securities by the Underwriters in the manner contemplated in
this Agreement and in the Preliminary Prospectus, if any, and the Final
Prospectus and such other approvals (specified in such opinion) as have been
obtained.
 
      In rendering such opinion, such counsel may rely (A) as to matters
involving the application of laws of any jurisdiction other than the State of
New York, the General Corporate Law of Delaware or the Federal laws of the
United States, to the extent he deems proper and specified in such opinion, upon
the opinion of other counsel of good standing whom he believes to be reliable
and who are satisfactory to counsel for the Underwriters, (B) as to matters of
fact, to the extent he deems proper, on certificates of responsible officers of
the Company and public officials and


--------------------------------------------------------------------------------


17
 
(C) as to opinions involving the Material Subsidiaries, on opinions of the
counsels of those Material Subsidiaries. Such opinion may
contain customary assumptions,  exceptions, limitations, qualifications and
comments. In addition, such opinion may contain statements to the effect that:
(A) such counsel is expressing no opinion regarding, nor is such counsel
predicting or guaranteeing, the outcome of any tobacco-related product liability
case or insurance-related case, and (B) such counsel is expressing no opinion
regarding the effect of the outcome, whether financial or otherwise, of any
tobacco-related product liability case or insurance-related case on the Company
or the Carolina Group Stock. References to the Final Prospectus in this
paragraph (c) include any supplements thereto at the Closing Date.


(d)  The Company shall have requested and caused Ronald S. Milstein, general
counsel for Lorillard Tobacco Company, to have furnished his opinion, dated the
Closing Date and addressed to the Representatives in the form of Exhibit D.


(e)  The Company shall have requested and caused Shook, Hardy & Bacon LLP,
litigation counsel for Lorillard Tobacco Company, to have furnished their
opinion, dated the Closing Date and addressed to the Representatives in the form
of Exhibit E hereto.


(f)  The Company shall have requested and caused Thompson Coburn LLP, litigation
counsel for Lorillard Tobacco Company, to have furnished their opinion, dated
the Closing Date and addressed to the Representatives in the form of Exhibit F.


(g)  The Company shall have requested and caused Greenberg Traurig LLP,
litigation counsel for Lorillard Tobacco Company, to have furnished their
opinion, dated the Closing Date and addressed to the Representatives in the form
of Exhibit G.


(h)  The Representatives shall have received from Cravath, Swaine & Moore LLP,
counsel for the Underwriters, such opinion or opinions, dated the Closing Date
and addressed to the Representatives, with respect to the issuance and sale of
the Securities, the Registration Statement, the Disclosure Package, the Final
Prospectus (together with any supplement thereto) and other related matters as
the Representatives may reasonably require, and the Company shall have furnished
to such counsel such documents as they reasonably request for the purpose of
enabling them to pass upon such matters.


(i)  The Company shall have furnished to the Representatives a certificate of
the Company, signed by the Chairman of the Board or the Chief Executive Officer
and the principal financial or accounting officer of the Company, dated the
Closing Date, to the effect that the signers of such certificate have carefully
examined the Registration Statement, the Final Prospectus, the Disclosure


--------------------------------------------------------------------------------



18


Package and any supplements or amendments thereto and this Agreement and that:


(i)  the representations and warranties of the Company in this Agreement are
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on the Closing Date, provided, however, that if any such
representation or warranty is already qualified by materiality, such
representation or warranty as so qualified is true and correct in all respects
on and as of the Closing Date, and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;


(ii)  no stop order suspending the effectiveness of the Registration Statement
or any notice pursuant to Rule 401(g)(2) of the Act that would prevent its use
has been issued and no proceedings for that purpose have been instituted or, to
the Company’s knowledge, threatened; and


(iii)  since the date of the most recent financial statements included or
incorporated by reference in the Final Prospectus (exclusive of any supplement
thereto), there has been no Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto).


(j)  Lorillard Tobacco Company shall have furnished to the Representatives a
certificate of Lorillard Tobacco Company, signed by the Chairman of the Board or
the Chief Executive Officer and the principal financial or accounting officer of
Lorillard Tobacco Company, dated the Closing Date, to the effect that the
signers of such certificate have carefully examined the Registration Statement,
the Final Prospectus, the Disclosure Package and any supplements or amendments
thereto and this Agreement and that since the date of the most recent financial
statements included or incorporated by reference in the Final Prospectus
(exclusive of any supplement thereto), there has been no material adverse effect
on the financial condition, earnings, business or properties associated with the
Carolina Group, whether or not arising from transactions in the ordinary course
of business, except as set forth in or contemplated in the Disclosure Package
and the Final Prospectus (exclusive of any supplement thereto).


(k)  Company shall have requested and caused Deloitte & Touche LLP to have
furnished to the Representatives, at the Execution Time and at the Closing Date,
letters, dated respectively as of the Execution Time and as of the Closing Date,
in form and substance satisfactory to the Representatives, confirming that they
are independent registered public accountants with respect to the Company within
the meaning of the Act and the Exchange Act and the respective applicable rules
and regulations adopted by the Commission thereunder, and stating in effect
that:


--------------------------------------------------------------------------------



19


 
        (i)  in their opinion the audited financial statements and financial
statement schedules included or incorporated by reference in the Registration
Statement, the Disclosure Package and the Final Prospectus and reported on by
them comply as to form in all material respects with the applicable accounting
requirements of the Act and the Exchange Act and the related rules and
regulations adopted by the Commission;


(ii)  on the basis of a reading of the latest unaudited financial statements
made available by the Company and its subsidiaries; their limited review, in
accordance with standards established under Statement on Auditing Standards No.
100, of the unaudited interim financial information for the six-month period
ended June 30, 2006 and as at June 30, 2006 carrying out certain specified
procedures (but not an examination in accordance with generally accepted
auditing standards) which would not necessarily reveal matters of significance
with respect to the comments set forth in such letter; a reading of the minutes
of the meetings of the shareholders, directors and executive and audit
committees of the Company and its significant subsidiaries; and inquiries of
certain officials of the Company who have responsibility for financial and
accounting matters of the Company and its subsidiaries as to transactions and
events subsequent to December 31, 2005, nothing came to their attention which
caused them to believe that:


(1)  any unaudited financial statements included or incorporated by reference in
the Registration Statement and the Final Prospectus do not comply as to form in
all material respects with applicable accounting requirements of the Act and
with the related rules and regulations adopted by the Commission with respect to
financial statements included or incorporated by reference in quarterly reports
on Form 10-Q under the Exchange Act; and said unaudited financial statements are
not in conformity with generally accepted accounting principles applied on a
basis substantially consistent with that of the audited financial statements
included or incorporated by reference in the Registration Statement and the
Final Prospectus;


(2)  with respect to the period subsequent to June 30, 2006, there were any
changes, at a specified date not more than five days prior to the date of the
letter, in the long-term debt of the Company and its subsidiaries or of the
Carolina Group or capital stock of the Company or decreases in the stockholders’
equity of the Company or decreases in the combined attributed net assets of the
Carolina Group as compared with the corresponding amounts shown on the June 30,
2006 balance sheets included or incorporated by reference in the Registration
Statement and the Final Prospectus, or for the period from July 1, 2006 to such
specified date there were any decreases, as compared with the corresponding
period in the preceding year in net income of the Company and its subsidiaries
or of the Carolina Group or in operating income of the Company and its
subsidiaries


--------------------------------------------------------------------------------



20


or of the Carolina Group, in each case, on either a total or per share basis,
except in all instances for changes or decreases set forth in such letter, in
which case the letter shall be accompanied by an explanation by the Company as
to the significance thereof unless said explanation is not deemed necessary by
the Representatives;


(3)  the information included or incorporated by reference in the Registration
Statement and Final Prospectus in response to Regulation S-K, Item 301 (Selected
Financial Data), Item 302 (Supplementary Financial Information) and Item 402
(Executive Compensation) is not in conformity with the applicable disclosure
requirements of Regulation S-K;


(iii)  they have performed certain other specified procedures as a result of
which they determined that certain information of an accounting, financial or
statistical nature (which is limited to accounting, financial or statistical
information derived from the general accounting records of the Company and its
subsidiaries) set forth or incorporated by reference in the Registration
Statement and the Final Prospectus and in Exhibit 12 to the Registration
Statement agrees with the accounting records of the Company and its
subsidiaries, excluding any questions of legal interpretation.
 
References to the Final Prospectus in this paragraph (k) include any supplement
thereto at the date of the letter.


(1)  Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Registration Statement (exclusive of any amendment
thereof) and the Final Prospectus (exclusive of any supplement thereto), there
shall not have been (i) any change or decrease specified in the letter or
letters referred to in paragraph (k) of this Section 6 or (ii) any change, or
any development involving a prospective change, in or affecting the financial
condition, earnings, business or properties of the Company and its subsidiaries,
taken as a whole, or the Carolina Group, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto) the effect of which, in any case referred to in clause
(i) or (ii) above, is, in the sole judgment of the Representatives, so material
and adverse as to make it impractical or inadvisable to proceed with the
offering or delivery of the Securities as contemplated by the Registration
Statement (exclusive of any amendment thereof), the Disclosure Package and the
Final Prospectus (exclusive of any supplement thereto).


(m)  Prior to the Closing Date, the Company shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.


--------------------------------------------------------------------------------





21


(n)  Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any of the Company’s debt securities by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Act) or any notice given of any intended or potential decrease in any such
rating or of a possible change in any such rating that does not indicate the
direction of the possible change.


(o)  Subject to official notice of issuance, the Securities shall have been
listed and admitted and authorized for trading on the New York Stock Exchange,
and satisfactory evidence of such actions shall have been provided to the
Representatives.


(p)  At the Execution Time, the Company shall have furnished to the
Representatives a letter substantially in the form of Exhibit A hereto from each
executive officer and director of the Company addressed to the Representatives.


If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representatives and counsel for the Underwriters, this
Agreement and all obligations of the Underwriters hereunder may be canceled at,
or at any time prior to, the Closing Date by the Representatives. Notice of such
cancellation shall be given to the Company in writing or by telephone or
facsimile confirmed in writing.


The documents required to be delivered by this Section 6 shall be delivered at
the offices of Cravath, Swaine & Moore LLP, counsel for the Underwriters, at 825
Eighth Avenue, New York, New York, 10019, on the Closing Date.


7. Reimbursement of Underwriters’ Expenses.  If the sale of the Securities
provided for herein is not consummated because any condition to the obligations
of the Underwriters set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by any of
the Underwriters, the Company will reimburse the Underwriters severally through
J.P. Morgan Securities Inc. on demand for all reasonable out-of-pocket expenses
(including reasonable fees and disbursements of counsel) that shall have been
incurred by them solely and directly in connection with the proposed purchase
and sale of the Securities.
      
       8. Indemnification and Contribution.  (a) The Company agrees to indemnify
and hold harmless each Underwriter, the directors, officers, employees and
agents of each Underwriter and each person who controls any Underwriter within
the meaning of either the Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,


--------------------------------------------------------------------------------



22


claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the registration statement for the registration of the
Securities as originally filed or in any amendment thereof, or in the Basic
Prospectus, any Preliminary Final Prospectus, the Final Prospectus, any Issuer
Free Writing Prospectus, or in any amendment thereof or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and agrees to reimburse each such indemnified
party, as incurred, for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
any Underwriter through the Representatives specifically for inclusion therein.
This indemnity agreement will be in addition to any liability which the Company
may otherwise have.


(b)  Each Underwriter severally and not jointly agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Registration Statement, and each person who controls the Company within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Company to each Underwriter, but only with
reference to written information relating to such Underwriter furnished to the
Company by or on behalf of such Underwriter through the Representatives
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement will be in addition to any liability which
any Underwriter may otherwise have. The Company acknowledges that the statements
set forth in the last paragraph of the cover page regarding delivery of the
Securities and, under the heading “Underwriting”, (i) the list of Underwriters
and their respective participation in the sale of the Securities, (ii) the
sentences related to concessions and reallowances and (iii) the paragraph
related to stabilization, syndicate covering transactions and penalty bids in
any Preliminary Final Prospectus and the Final Prospectus constitute the only
information furnished in writing by or on behalf of the several Underwriters for
inclusion in any Preliminary Final Prospectus or the Final Prospectus.


(c)  Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the


--------------------------------------------------------------------------------



23


indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.


(d)  In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Underwriters severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending same) (collectively “Losses”) to which the Company and one or more of
the Underwriters may be subject in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and by the
Underwriters on the other from the offering of the Securities; provided,
however, that in no case shall any Underwriter (except as may be provided in any
agreement among underwriters relating to the offering of the Securities) be
responsible for any amount in excess of the underwriting discount or commission
applicable to the Securities purchased by such Underwriter hereunder. If the
allocation provided by the immediately preceding sentence is unavailable for any
reason, the Company and the Underwriters severally shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and of the Underwriters on the
other in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the total net proceeds from the
offering (before deducting expenses, but after deducting underwriting discounts
and commissions) received by it, and benefits received by the Underwriters shall
be deemed to be equal to the total underwriting discounts and commissions, in
each case as set forth on the cover page of the Final Prospectus.


--------------------------------------------------------------------------------



24


Relative fault shall be determined by reference to, among other things, whether
any untrue or any alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information provided by the
Company on the one hand or the Underwriters on the other, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and the
Underwriters agree that it would not be just and equitable if contribution were
determined by pro rata allocation or any other method of allocation which does
not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Underwriter within the meaning of either the Act or the Exchange Act
and each director, officer, employee and agent of an Underwriter shall have the
same rights to contribution as such Underwriter, and each person who controls
the Company within the meaning of either the Act or the Exchange Act, each
officer of the Company who shall have signed the Registration Statement and each
director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).


9. Default by an Underwriter. If any one or more Underwriters shall fail to
purchase and pay for any of the Securities agreed to be purchased by such
Underwriter or Underwriters hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Underwriters shall be obligated severally to take up
and pay for (in the respective proportions which the amount of Securities set
forth opposite their names in Schedule II hereto bears to the aggregate amount
of Securities set forth opposite the names of all the remaining Underwriters)
the Securities which the defaulting Underwriter or Underwriters agreed but
failed to purchase; provided, however, that in the event that the aggregate
amount of Securities which the defaulting Underwriter or Underwriters agreed but
failed to purchase shall exceed 10% of the aggregate amount of Securities set
forth in Schedule II hereto, the remaining Underwriters shall have the right to
purchase all, but shall not be under any obligation to purchase any, of the
Securities, and if such nondefaulting Underwriters do not purchase all the
Securities, this Agreement will terminate without liability to any nondefaulting
Underwriter or the Company. In the event of a default by any Underwriter as set
forth in this Section 9, the Closing Date shall be postponed for such period,
not exceeding five Business Days, as the Representatives shall determine in
order that the required changes in the Registration Statement and the Final
Prospectus or in any other documents or arrangements may be effected. Nothing
contained in this Agreement shall relieve any defaulting Underwriter of its
liability, if any, to the Company and any nondefaulting Underwriter for damages
occasioned by its default hereunder.


10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representatives, by notice given to the Company prior to
delivery of and payment for the Securities, if at any time after the execution
of this Agreement and prior to such time (i) trading in any securities of


--------------------------------------------------------------------------------



25


the Company shall have been suspended by the Commission or the New York Stock
Exchange or trading in securities generally on the New York Stock Exchange or
the Nasdaq National Market shall have been suspended or limited or minimum
prices shall have been established on such Exchange or the Nasdaq National
Market, (ii) a banking moratorium shall have been declared either by Federal or
New York State authorities or (iii) there shall have occurred any outbreak or
escalation of hostilities, declaration by the United States of a national
emergency or war, or other calamity or crisis the effect of which on financial
markets is such as to make it, in the sole judgment of the Representatives,
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated by the Final Prospectus (exclusive of any supplement
thereto).


11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Underwriters set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of any Underwriter or the Company or any of the officers,
directors, employees, agents or controlling persons referred to in Section 8
hereof, and will survive delivery of and payment for the Securities. The
provisions of Sections 7 and 8 hereof shall survive the termination or
cancellation of this Agreement.


12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representatives, will be mailed, delivered or
telefaxed to J.P. Morgan Securities Inc., 277 Park Avenue, New York, New York
10172 (fax: (212) 622-8358); Attention: Syndicate Desk; or, if sent to the
Company, will be mailed, delivered or telefaxed to the General Counsel, Loews
Corporation (fax no.: (212) 521-2997) and confirmed to it at Loews Corporation,
667 Madison Avenue, 7th Floor, New York, New York, 10021, Attention: General
Counsel.


13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees, agents and controlling persons referred to in Section 8 hereof, and
no other person will have any right or obligation hereunder.


14. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.


15. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.


16. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.


--------------------------------------------------------------------------------


26
 
17. Arms-length Transaction. The Company and the Underwriters acknowledge and
agree that (i) the purchase and sale of the Securities pursuant to this
Agreement is an arm's-length commercial transaction between the Company, on the
one hand, and the Underwriters, on the other, (ii) in connection therewith and
with the process leading to such transaction each Underwriter is acting solely
as a principal and not the agent or fiduciary of the Company, (iii) no
Underwriter has assumed an advisory or fiduciary responsibility in favor of the
Company with respect to the offering contemplated hereby or the process leading
thereto (irrespective of whether such Underwriter has advised or is currently
advising the Company on other matters) or any other obligation to the Company
except the obligations expressly set forth in this Agreement and (iv) each of
the Company and the Underwriters has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Underwriters, or any of them, has rendered advisory services
of any nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.


18. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the
Underwriters, or any of them, with respect to the subject matter hereof.


19. Waiver of Jury Trial. The Company and each of the Underwriters hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.


20. Definitions. The terms which follow, when used in this Agreement, shall have
the meanings indicated.


“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.


“Basic Prospectus” shall mean the prospectus referred to in paragraph 1(a) above
contained in the Registration Statement at the Effective Date, including any
documents incorporated by reference therein.


“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.


“Carolina Group” shall have the meaning assigned thereto in the Registration
Statement.


“Carolina Group Companies” shall mean, collectively, Lorillard, Inc., and each
of its direct and indirect subsidiaries.


“Commission” shall mean the Securities and Exchange Commission.


“Disclosure Package” shall mean (i) the Basic Prospectus, as amended and
supplemented to the Execution Time, (ii) the other information, if any,
identified


--------------------------------------------------------------------------------



27
 
              in Schedule IV hereto, (iii) Issuer Free Writing Prospectuses, if
any, identified in Schedule III hereto, and (iv) any other Free Writing
Prospectus that the parties hereto shall hereafter expressly agree in writing to
treat as part of the Disclosure Package.


“Effective Date” shall mean each date and time that the Registration Statement,
any post-effective amendment or amendments thereto became or become effective.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.


“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.


“Final Prospectus” shall mean the prospectus supplement relating to the
Securities that was first filed pursuant to Rule 424(b) after the Execution
Time, together with the Basic Prospectus.


“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.


“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.


“Material Adverse Effect” shall mean a material adverse effect on the financial
condition, earnings, business or properties of the Company and its subsidiaries,
taken as a whole, or the Carolina Group, whether or not arising from
transactions in the ordinary course of business.


“Material Subsidiaries” shall mean CNA Financial Corporation, Lorillard, Inc.,
Lorillard Tobacco Company, Loews Hotels Holding Corporation, Diamond Offshore
Drilling, Inc., and Boardwalk Pipelines Partners LP.


“Preliminary Final Prospectus” shall mean any preliminary prospectus supplement
to the Basic Prospectus which describes the Securities and the offering thereof
and is used prior to filing of the Final Prospectus, including any documents
incorporated by reference therein, together with the Basic Prospectus.


“Registration Statement” shall mean the registration statement referred to in
paragraph 1(a) above, including exhibits, financial statements and any documents
incorporated by reference therein and any prospectus supplement relating to the
Securities that is filed with the Commission pursuant to Rule 424(b) and deemed
part of such registration statement pursuant to Rule 430B, as amended at the
Execution Time and, in the event any post-effective amendment thereto becomes
effective prior to the Closing Date, shall also mean such registration statement
as so amended.


--------------------------------------------------------------------------------



28


“Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 405”, “Rule 415”,
“Rule 424”, “Rule 430B”, and “Rule 433” refer to such rules under the Act.


            “Well-Known Seasoned Issuer” shall mean a well-known seasoned
issuer, as defined in Rule 405.


--------------------------------------------------------------------------------





If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the several Underwriters.





   
Very truly yours,
   
Loews Corporation
       
By
Name: 
   
Title: 
           

 






--------------------------------------------------------------------------------





The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.



   By:
 J.P. Morgan Securities Inc.
   
 
       
By
Name: 
   
Title: 
           



 
For themselves and the other
several Underwriters named in
Schedule II to the foregoing
Agreement.


--------------------------------------------------------------------------------



EXHIBIT A




[Form of Lock-up Agreement]
[Letterhead of officer or director of Loews Corporation]


Loews Corporation


Public Offering of Carolina Group Stock


August 15, 2006


J.P. Morgan Securities Inc.


As Representatives of the several Underwriters,


c/o J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10172


Ladies and Gentlemen:
 
This letter is being delivered to you in connection with the proposed
Underwriting Agreement (the “Underwriting Agreement”), between Loews
Corporation, a Delaware corporation (the “Company”), and each of you as
representatives of a group of Underwriters named therein, relating to an
underwritten public offering of Carolina Group Stock, $0.01 par value (the
“Carolina Group Stock”), of the Company.


In order to induce you and the other Underwriters to enter into the Underwriting
Agreement, the undersigned will not, without the prior written consent of J.P.
Morgan Securities Inc., offer, sell, contract to sell, pledge or otherwise
dispose of (or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any affiliate of the undersigned or any person
in privity with the undersigned or any affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Securities and Exchange Commission in respect
of, or establish or increase a put equivalent position or liquidate or decrease
a call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder with respect to, any
shares of Carolina Group Stock or any securities convertible into or exercisable
or exchangeable for Carolina Group Stock, or publicly announce an intention to
effect any such transaction, for a period of 90 days after the date of the
Underwriting Agreement, other than shares of Carolina Group Stock disposed of as
bona fide gifts approved by J.P. Morgan Securities Inc.


--------------------------------------------------------------------------------



2


    If for any reason the Underwriting Agreement shall be terminated prior to
the Closing Date (as defined in the Underwriting Agreement), the agreement set
forth above shall likewise be terminated.




Yours very truly,






--------------------------------------------------------------------------------



EXHIBIT B


Opinion of Skadden, Arps, Slate, Meagher & Flom LLP


[Subject to Opinion Committee Review]


August 15, 2006


J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10172


Re: Loews Corporation - Public Offering of
Carolina Group stock, par value $0.01 per share


Ladies and Gentlemen:
 
We have acted as special counsel to Loews Corporation, a Delaware corporation
(the “Company”), in connection with the Underwriting Agreement, dated August 15,
2006 (the “Underwriting Agreement”), between you (the “Underwriter”) and the
Company, relating to the sale by the Company to the Underwriter of 15,000,000
shares (the “Securities”) of Carolina Group stock, par value $0.01 per share
(the “Carolina Group stock”) of the Company.


This opinion is being furnished to you pursuant to Section 6(b) of the
Underwriting Agreement.


In rendering the opinions set forth herein, we have examined and relied on
originals or copies of the following:


(a) the registration statement on Form S-3 (File No. 333-132334) of the Company
relating to the Securities and other securities of the Company filed on March
10, 2006 with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (the “Securities Act”) allowing for delayed offerings
pursuant to Rule 415 under the Securities Act, including the Incorporated
Documents (as defined below) and the information deemed to be a part of the
registration statement as of the date hereof pursuant to Rule 430B of the
General Rules and Regulations under the Securities Act (such registration
statement, at the time it became effective, being hereinafter referred to as the
“Registration Statement”);


(b) the prospectus, dated March 10, 2006 (the “Base Prospectus”), relating to
the offering of securities of the Company, which forms a part of and is included
in the Registration Statement;


(c) the prospectus supplement, dated August 15, 2006 (the “Final Prospectus
Supplement” and, together with the Base Prospectus and the Incorporated
Documents, the “Prospectus”), relating to the offering of the Securities;


--------------------------------------------------------------------------------



2


(d) the documents identified on Schedule I hereto filed by the Company with the
Commission pursuant to the Securities Exchange Act of 1934 and incorporated by
reference into the Prospectus as of the date hereof (collectively, the
“Incorporated Documents”);


(e) an executed copy of the Underwriting Agreement;


(f) a specimen certificate evidencing the Carolina Group stock attached to the
certificate of Gary W. Garson, Secretary of the Company, referenced in paragraph
5 below;


(g) the Restated Certificate of Incorporation of the Company, as certified by
the Secretary of State of the State of Delaware (the “Certificate of
Incorporation”);


(h) the By-laws of the Company, as certified by Gary W. Garson, Secretary of the
Company (the “By-laws”);


(i) the Carolina Group policy statement, as certified by Gary W. Garson,
Secretary of the Company (the “Policy Statement”);


(j)  resolutions of the Board of Directors of the Company, adopted February 14,
2006, August [●], 2006 and August [●], 2006, and resolutions of the Securities
Committee thereof, adopted August 15, 2006, in each case as certified by Gary W.
Garson, Secretary of the Company;


(k) the certificate of James S. Tisch, Chief Executive Officer of the Company,
and Peter W. Keegan, Chief Financial Officer of the Company, dated the date
hereof, a copy of which is attached as Exhibit A hereto (the “Company's
Certificate”);


(l) the certificate of Gary W. Garson, Senior Vice President, General Counsel
and Secretary of the Company, dated the date hereof and the certificate of Peter
W. Keegan, dated the date hereof, copies of which are attached as Exhibit B
hereto (the “Secretary's Certificates”);


(m) a certificate, dated August [●], 2006, and a facsimile bringdown thereof,
dated August 15, 2006, from the Secretary of State of the State of Delaware as
to the Company's existence and good standing in such jurisdiction (the “Delaware
Certificates”);


(n) a certificate, dated August [●], 2006, and a facsimile bringdown thereof,
dated August 15, 2006, from the Department of State of the State of New York,
certifying that the Company is authorized to do business in the State of New
York (the “New York Certificates”); and


(o) an executed copy of the Company's Supplemental Listing Application to the
New York Stock Exchange, Inc. (the “NYSE”) with respect to the


--------------------------------------------------------------------------------



3


Securities, including the acknowledgment of authorization (the “NYSE
Authorization”) thereof executed by a representative of the NYSE.


We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such records of the Company and such agreements,
certificates and receipts of public officials, certificates of officers or other
representatives of the Company and others, and such other documents as we have
deemed necessary or appropriate as a basis for the opinions set forth below.
 
In our examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals, the conformity to original documents of all documents
submitted to us as facsimile, electronic, certified or photostatic copies, and
the authenticity of the originals of such copies. In making our examination of
executed documents, we have assumed that the parties thereto, other than the
Company, had the power, corporate or other, to enter into and perform all
obligations thereunder and have also assumed the due authorization by all
requisite action, corporate or other, and the execution and delivery by such
parties of such documents and the validity and binding effect thereof on such
parties. As to any facts material to the opinions expressed herein that we did
not independently establish or verify, we have relied upon statements and
representations of officers and other representatives of the Company and others
and of public officials, including the facts set forth in the Company's
Certificate.


The opinions set forth below are subject to the following further
qualifications, assumptions and limitations:


(a) the opinion set forth in paragraph 1 below with respect to the valid
existence and good standing of the Company is based solely upon the Delaware
Certificates;


(b) the opinion set forth in paragraph 2 below is based solely upon the New York
Certificates;


(c) in rendering the opinions set forth in paragraphs 4 and 5 below, we have
assumed that the certificate evidencing the Securities will be signed by one of
the authorized officers of the transfer agent and registrar for the Carolina
Group stock and registered by such transfer agent and registrar and will conform
to the specimen certificate examined by us evidencing the Carolina Group stock;
and


(d) the opinion set forth in paragraph 6 below is based solely upon the NYSE
Authorization.


We do not express any opinion as to any laws other than (i) the Delaware General
Corporation Law (the “DGCL”), (ii) those laws, rules and regulations of the
State of New York that, in our experience, are normally applicable to
transactions of the type contemplated by the Underwriting Agreement and (iii)
the federal laws of the United States of America to the extent referred to
specifically herein. Insofar as the opinions expressed herein relate to matters
governed by laws other than those set forth in the


--------------------------------------------------------------------------------



4


preceding sentence, we have assumed, without having made any independent
investigation, that such laws do not affect any of the opinions set forth
herein. The opinions expressed herein are based on laws in effect on the date
hereof, which laws are subject to change with possible retroactive effect.


Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:


1. The Company is validly existing in good standing under the laws of the State
of Delaware. The Company has the corporate power and corporate authority to
carry on its business and to own, lease and operate its properties, in each case
as described in the Prospectus.


2. The Company is authorized to do business in the State of New York.


3. The Company has an authorized capitalization as set forth in the Prospectus,
and the authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in the Prospectus.


4. The Securities have been duly authorized by the Company and, when delivered
to and paid for by you in accordance with the terms of the Underwriting
Agreement, will be validly issued, fully paid and nonassessable.


5. The form of certificate used to evidence the Carolina Group stock complies in
all material respects with the applicable requirements of the Certificate of
Incorporation and By-laws, the DGCL and the NYSE.


6. The Securities have been authorized for listing on the NYSE, subject to
official notice of issuance.


7. The holders of outstanding shares of capital stock of the Company do not have
any preemptive rights or any similar rights arising under the Certificate of
Incorporation, the By-laws or the DGCL to subscribe for the Securities.


8. The statements in the Base Prospectus under the headings “Description of
Loews Capital Stock” and “Relationship between the Loews Group and the Carolina
Group,” insofar as such statements purport to summarize certain provisions of
the Certificate of Incorporation, the By-laws, the Policy Statement and the
DGCL, fairly summarize such provisions in all material respects.


9. The statements in the Prospectus Supplement under the heading “Certain U.S.
Federal Tax Consequences,” insofar as such statements purport to summarize
certain legal matters referred to therein, fairly summarize such legal matters
in all material respects.


10. The Underwriting Agreement has been duly authorized, executed and delivered
by the Company.


--------------------------------------------------------------------------------



5


11. The Company is not and, solely after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof as described in
the Prospectus, will not be subject to registration and regulation as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended. 


This opinion is furnished only to you and is solely for your benefit in
connection with the closing occurring today and the offering of the Securities,
in each case pursuant to the Underwriting Agreement. Without our prior written
consent, this opinion may not be used, circulated, quoted or otherwise referred
to for any other purpose or relied upon by, or assigned to, any other person for
any purpose, including any other person that acquires any Securities or that
seeks to assert your rights in respect of this opinion (other than your
successors in interest by means of merger, consolidation, transfer of a business
or other similar transaction). Notwithstanding the foregoing, you (and each of
your employees, representatives and other agents) may disclose this opinion to
any and all persons, without limitation of any kind, to the extent such
disclosure may be relevant to understanding the tax treatment or tax structure
of any transaction contemplated by the Underwriting Agreement.


Very truly yours,


--------------------------------------------------------------------------------



EXHIBIT C


Opinion of Skadden, Arps, Slate, Meagher & Flom LLP




August 15, 2006


J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10172


Re:  Loews Corporation - Public Offering of Carolina Group stock, par value
$0.01 per share


Ladies and Gentlemen:
 
        We have acted as special counsel to Loews Corporation, a Delaware
corporation (the “Company”), in connection with the Underwriting Agreement,
dated August 15, 2006 (the “Underwriting Agreement”), between you (the
“Underwriter”), and the Company, relating to the sale by the Company to the
Underwriter of 15,000,000 shares (the “Securities”) of Carolina Group stock, par
value $0.01 per share (the “Carolina Group stock”) of the Company.


This letter is being furnished to you pursuant to Section 6(b) of the
Underwriting Agreement.


In the above capacity, we have reviewed the registration statement on Form S-3
(File No. 333-132334) of the Company relating to the Securities and other
securities of the Company filed on March 10, 2006 with the Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933 (the
“Securities Act”) allowing for delayed offerings pursuant to Rule 415 under the
Securities Act, including the Incorporated Documents (as defined below) and the
information deemed to be a part of the registration statement as of the date
hereof pursuant to Rule 430B of the General Rules and Regulations under the
Securities Act (the “Rules and Regulations”) (such registration statement, at
the time it became effective, being hereinafter referred to as the “Registration
Statement”), and (i) the prospectus, dated March 10, 2006 (the “Base
Prospectus”), relating to the offering of securities of the Company, which forms
a part of and is included in the Registration Statement and (ii) the prospectus
supplement, dated August 15, 2006 (the “Prospectus Supplement” and, together
with the Base Prospectus and the Incorporated Documents, the “Prospectus”),
relating to the offering of the Securities, in the form filed with the
Commission pursuant to Rule 424(b) of the Rules and Regulations.  We also have
reviewed the documents identified on Schedule I hereto filed by the Company
pursuant to the Securities Exchange Act of 1934 and incorporated by reference
into the Prospectus Supplement as of the date hereof (collectively, the
“Incorporated Documents”) and such other documents as we deemed appropriate.
Assuming the accuracy of the representations and warranties of the Company set
forth in Section 1(d) of the Underwriting Agreement and that the Company has not
received from the Commission any notice pursuant to Rule 401(g)(2) of the
Securities Act that would


--------------------------------------------------------------------------------



2


prevent the use of the Registration Statement, the Registration Statement became
effective upon filing with the Commission pursuant to Rule 462 of the Securities
Act, and we have been orally advised by the Commission that (i) no stop order
suspending the effectiveness of the Registration Statement has been issued and
(ii) no proceedings for that purpose have been instituted or are pending or
threatened by the Commission.


In addition, we have participated in conferences with officers and other
representatives of the Company, the general counsel of the Company, various
outside counsel to the Company and/or its subsidiaries handling the various
litigations referred to in the Incorporated Documents and the Prospectus
Supplement, representatives of the independent accountants of the Company,
representatives of the Underwriter and Cravath, Swaine & Moore LLP, counsel for
the Underwriter, at which the contents of the Registration Statement and the
Prospectus, the General Disclosure Package (as defined below) and related
matters were discussed. We did not participate in the preparation of the
Incorporated Documents but have, however, reviewed such documents and discussed
the business and affairs of the Company with officers and other representatives
of the Company in the course of the conferences referred to above. We do not
pass upon, or assume any responsibility for, the accuracy, completeness or
fairness of the statements contained or incorporated by reference in the
Registration Statement, the Prospectus or the General Disclosure Package and
have made no independent check or verification thereof (except to the limited
extent referred to in paragraphs 8 and 9 of our opinion to you dated the date
hereof).


We express no opinion or belief regarding, nor are we predicting or
guaranteeing, the outcome of any tobacco-related product liability case. We
express no opinion or belief regarding the effect of the outcome, whether
financial or otherwise, of any tobacco-related product liability case on the
Company or the Carolina Group stock.


On the basis of the foregoing, (i) the Registration Statement, as of March 10,
2006 and as of the date of the Prospectus Supplement, and the Prospectus, as of
the date of the Prospectus Supplement, appeared on their face to be
appropriately responsive in all material respects to the requirements of the
Securities Act and the Rules and Regulations (except that in each case we do not
express any view as to the financial statements, schedules and other financial
information included or incorporated by reference therein or excluded therefrom
or the exhibits to the Registration Statement) and (ii) no facts have come to
our attention that have caused us to believe that the Registration Statement, as
of March 10, 2006 and as of the date of the Prospectus Supplement, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
or that the Prospectus, as of the date of the Prospectus Supplement and as of
the date hereof, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading (except that in each case we do not express any view as to the
financial statements, schedules and other financial information included or
incorporated by reference therein or excluded therefrom or the statements
contained in the exhibits to the Registration Statement). In addition, on the
basis of the foregoing, no facts have come to our attention that have caused us
to believe that the General Disclosure Package, as of the Applicable Time,
contained an untrue


--------------------------------------------------------------------------------



3


statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading (except that we do not express any view as
to the financial statements, schedules and other financial information included
or incorporated by reference therein or excluded therefrom or the statements
contained in the exhibits to the Registration Statement.


As used herein, “Applicable Time” means 4:15 p.m. (Eastern time) on August 15,
2006 and “General Disclosure Package” means the Base Prospectus, together with
the Incorporated Documents and the information included on Schedule IV to the
Underwriting Agreement.


In addition, based on the foregoing, we confirm to you that the Prospectus
Supplement has been filed with the SEC within the time period required by Rule
424 of the Rules and Regulations.


This letter is furnished only to you and is solely for your benefit in
connection with the closing occurring today and the offering of the Securities,
in each case pursuant to the Underwriting Agreement. Without our prior written
consent, this letter may not be used, circulated, quoted or otherwise referred
to for any other purpose or relied upon by, or assigned to, any other person for
any purpose, including any other person that acquires Securities or that seeks
to assert your rights in respect of this letter (other than your successors in
interest by means of merger, consolidation, transfer of a business or other
similar transaction). Notwithstanding the foregoing, you (and each of your
employees, representatives and other agents) may disclose this letter to any and
all persons, without limitation of any kind, to the extent such disclosure may
be relevant to understanding the tax treatment or tax structure of any
transaction contemplated by the Underwriting Agreement.


Very truly yours,


--------------------------------------------------------------------------------



EXHIBIT D


[Letterhead of Lorillard]


[Date]


[Underwriters]


Ladies and Gentlemen:
 
I am Senior Vice President, Legal and External Affairs, General Counsel and
Secretary of Lorillard Tobacco Company, a Delaware corporation and a wholly
owned subsidiary of Lorillard, Inc. (collectively, the “Company”). I have acted
as counsel for the Company in connection with the purchase by you from Loews
Corporation (“Parent”), a Delaware corporation and parent corporation of
Lorillard, Inc., of 15,000,000 shares of Carolina Group Stock, par value $0.01
per share (the “Shares”) of Parent pursuant to the Underwriting Agreement, dated
August 15, 2006, between you and Parent (the “Underwriting Agreement’). This
letter is being delivered to you pursuant to Section 6(d) of the Underwriting
Agreement.


I have examined: (1) the Registration Statement on Form S-3, as amended (such
Registration Statement, including the documents incorporated by reference
therein, at the time it became effective, being hereinafter called the
“Registration Statement”) filed by Parent under the Securities Act of 1933, as
amended (the “Act”); (2) the basic prospectus dated March 10, 2006, including
the documents incorporated by reference therein (the “Basic Prospectus”); (3)
the final prospectus supplement dated August 15, 2006, (the “Final Prospectus”
and, together with the Basic Prospectus, being hereinafter called the
“Prospectus”), filed by Parent pursuant to Rule 424(b); and (4) the other
information, if any, identified in Schedule IV to the Underwriting Agreement and
the issuer free writing prospectuses, if any, identified in Schedule III to the
Underwriting Agreement (together with the Basic Prospectus, as amended and
supplemented to the Execution Time, being hereinafter called the “Disclosure
Package”).


In addition, I have examined certain records of the Company relating to the
matters covered by the opinions set forth in the numbered paragraphs below and
have made such other investigations as I have deemed necessary in connection
with the opinion hereinafter set forth. I have relied, to the extent I deem such
reliance proper, upon certain factual representations made in certificates given
by officers of the Company in answer to inquiries.


As we have discussed, while I have general supervisory responsibility for all
legal matters involving the Company, I must rely extensively on various
attorneys at the Company and various outside law firms which handle particular
matters for the Company. Accordingly, my personal knowledge of a significant
number of cases and other matters is substantially limited. The opinions
contained in this letter merely constitute expressions of my professional
judgment regarding the matters of law addressed herein. I am expressing no
opinion regarding, nor am I predicting or guaranteeing, the outcome of any
tobacco-related product liability case. Further, I am expressing no opinion
regarding the effect of the outcome, whether financial or


--------------------------------------------------------------------------------



2


otherwise, of any tobacco-related product liability case on the Company or the
Shares. For purposes of the opinion in the first numbered paragraph below, I
have consulted with such other attorneys at the Company and outside counsel as I
have deemed appropriate.


In rendering my opinion, I have assumed the legal capacity of all natural
persons, the genuineness of all signatures, the authenticity of all documents
submitted to me as originals, the conformity to original documents of documents
submitted to me as certified, facsimile, conformed, electronic or photostatic
copies and the authenticity of the originals of such copies. As to all questions
of fact material to this opinion that have not been independently established, I
have relied upon certificates or comparable documents, and oral and written
statements and representations, of government officials and other officers and
representatives of the Company and Parent and, in certain instances, written
statements of the Underwriters and upon the representations and warranties of
Parent and, in certain instances, the Underwriters, contained in the
Underwriting Agreement. I have not independently verified such information and
assumptions.


I have investigated such questions of law for the purpose of rendering this
opinion as I have deemed necessary. This opinion is limited to the federal law
of the United States of America, the laws of the State of North Carolina and the
General Corporate Law of Delaware. I disclaim any opinion as to any statute,
rule, regulation, ordinance, order or other promulgation of any other
jurisdiction or of any regional or local governmental body.


On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth above, I am of the opinion
that:


1. To the best of my knowledge, the statements set forth


(A) in the Parent’s Annual Report on Form 10-K for the year ended December 31,
2005 (“Annual Report”) under the headings “Business -- Lorillard, Inc. --
Legislation and Regulation,” “Business -- Lorillard, Inc. -- Federal
Regulation,” “Business -- Lorillard, Inc. -- State and Local Regulation,”
together with “Business - Lorillard, Inc. -- Advertising and Marketing,” when
considered in their entirety; and


(B) in the Annual Report under the headings “Legal Proceedings -- Tobacco
Related” and “Notes to Consolidated Financial Statements -- Note 20. Legal
Proceedings -- Tobacco Related” and in Exhibit 99.01 to the Annual Report
together with the statements in the Parent’s Quarterly Report on Form 10-Q for
the quarter ended June 30, 2006 (“Quarterly Report”) under the headings “Notes
to Consolidated Condensed Financial Statements -- Note 13. Legal Proceedings --
Tobacco Related” and “Part II. Other Information. Item 1. Legal Proceedings. 2.
Tobacco Related”, when considered in their entirety,


--------------------------------------------------------------------------------



3


incorporated by reference into the Registration Statement, the Disclosure
Package and the Prospectus constitute a complete and accurate summary in all
material respects of the matters referred to therein;



 
2.
To the best of my knowledge, there is no pending or threatened action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries or its or their
property of a character required to be disclosed in the Registration Statement
which is not adequately disclosed in the Disclosure Package and the Prospectus,
and there is no franchise, contract or other document of a character required
involving the Company or any of its subsidiaries required to be described in the
Registration Statement or Prospectus, or to be filed as an exhibit thereto,
which is not described or filed as required;




 
3.
Neither the issue and sale of the Shares, nor the consummation of any other of
the transactions herein contemplated nor the fulfillment of the terms hereof
will conflict with, result in a breach or violation of or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or its
subsidiaries pursuant to, (i) the charter or by-laws of the Company or its
subsidiaries, (ii) the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject,
or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or its subsidiaries of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or its subsidiaries or any of its or their
properties, except, with respect to clauses (ii) and (iii) above, for such
conflicts, breaches, violations or impositions that could not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the financial condition, earnings, business or properties of the Company and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business;




 
4.
All the outstanding shares of capital stock of Lorillard, Inc. and Lorillard
Tobacco Company have been duly and validly authorized and issued and are fully
paid and nonassessable, and, except as otherwise set forth in the Disclosure
Package and the Prospectus, all outstanding shares of capital stock of the
subsidiaries of Lorillard, Inc. are owned by Lorillard, Inc. either directly or
through wholly owned subsidiaries free and clear of any perfected security
interest and, to my knowledge, after due inquiry, any other security interest,
claim, lien or encumbrance; and




 
5.
The Company is validly existing as a corporation in good standing under the laws
of the jurisdiction in which it is chartered or organized, with full


--------------------------------------------------------------------------------



corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Disclosure
Package and the Prospectus, and is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction which
requires such qualification, except where the failure to be so qualified could
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the financial condition, earnings, business or properties of
the Company and its subsidiaries, taken as a whole.


In addition, although I have not independently verified the accuracy,
completeness or fairness of the statements made or included in the Registration
Statement, the Disclosure Package or the Prospectus and take no responsibility
therefor, except as and to the extent set forth in paragraph 1 above, I have no
reason to believe that the Registration Statement (except for the financial
statements, other than the portions of Note 20 to the Consolidated Financial
Statements in the Annual Report and Note 13 to the Consolidated Condensed
Financial Statements in the Quarterly Report referred to above, and other
information of an accounting or financial nature included therein, as to which I
do not express any view), to the extent it relates to the Company, at the time
it became effective, contained any untrue statement of a material fact or
omitted to state any material fact necessary to make the statements therein not
misleading, that the Disclosure Package, as of the Execution Time, when taken
together as a whole, (except for the financial statements, other than the
portions of Note 20 to the Consolidated Financial Statements in the Annual
Report and Note 13. to the Consolidated Condensed Financial Statements in the
Quarterly Report referred to above, and other information of an accounting or
financial nature included therein, as to which I do not express any view), to
the extent it relates to the Company, includes any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or that the Prospectus, (except for the financial
statements, other than the portions of Note 20 to the Consolidated Financial
Statements in the Annual Report and Note 13. to the Consolidated Condensed
Financial Statements in the Quarterly Report referred to above, and other
information of an accounting or financial nature included therein, as to which I
do not express any view), to the extent it relates to the Company, as of its
date or the date hereof included or includes any untrue statement of a material
fact or omitted or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.


This opinion letter is rendered to you in connection with the above described
transactions and I specifically do not render any opinions pertaining to any
matter not expressly stated herein. This opinion letter may not be relied upon
by you for any other purpose, or relied upon by, or furnished to, any other
person, firm or corporation without my prior written consent. The opinions
contained herein are limited to the matters expressly stated herein, and no
opinion may be inferred or implied beyond the matters expressly stated herein.


Very truly yours,




--------------------------------------------------------------------------------



EXHIBIT E


[Form of Opinion Shook, Hardy & Bacon LLP]


[Date]
[Underwriters]


Ladies and Gentlemen:
 
We have acted as special counsel to Loews Corporation, a Delaware corporation
(the “Parent”), its wholly owned subsidiary, Lorillard Inc., a Delaware
corporation (“LI”), and LI’s wholly owned subsidiary Lorillard Tobacco Company,
a Delaware corporation (“LTC”) (Parent, LI, and LTC are referred to collectively
as the “Company” or the “Companies”), in connection with the purchase by you
from Parent of 15,000,000 shares of common stock, par value $0.01 per share (the
“Carolina Group Stock”) of Parent pursuant to the Underwriting Agreement, dated
August 15, 2006, between you and Parent (the “Underwriting Agreement”). This
letter is being delivered to you pursuant to Section 6(e) of the Underwriting
Agreement.


We have examined: (1) the Registration Statement on Form S-3, as amended (such
Registration Statement, including the documents incorporated by reference
therein, at the time it became effective (the “Effective Date”), is referred to
as the “Registration Statement”) filed by Parent under the Securities Act of
1933, as amended (the “Act”); (2) the basic prospectus dated March 10, 2006,
including the documents incorporated by reference therein (the “Basic
Prospectus”); (3) the final prospectus supplement dated August 15, 2006, (the
“Final Prospectus” and, together with the Basic Prospectus, is referred to as
the “Prospectus”), filed by Parent pursuant to Rule 424(b) of the rules and
regulations of the Securities and Exchange Commission (the “Commission”); and
(4) the other information, if any, identified in Schedule IV to the Underwriting
Agreement and the issuer free writing prospectuses, if any, identified in
Schedule III to the Underwriting Agreement (together with the Basic Prospectus,
as amended and supplemented to the Execution Time, is referred to as the
“Disclosure Package”).


In addition, we have examined certain records of the Company relating to the
matters covered by the opinions set forth in the numbered paragraph below and,
subject to the limitations set forth herein, have made such other investigations
as we have deemed necessary in connection with the opinion set forth in such
numbered paragraph.


Based upon such examination and review, and subject to the other qualifications
and limitations set forth herein, we are of the opinion that:


1. To the best of our knowledge, the statements set forth in:


A. The Parent’s Annual Report on Form 10-K for the year ended December 31, 2005
(“Annual Report”) in (i) “Part I. Item 3. Legal Proceedings. Tobacco Related;”
(ii) “Notes to Consolidated Financial Statements. Note 20. Legal Proceedings.
Tobacco Related” in the paragraph subheadings captioned “Conventional Product
Liability Cases,” “Flight Attendant Cases,” “Class Action Cases,” “Reimbursement
Cases,” “Contribution Claims” and“Filter Cases;” (iii)


--------------------------------------------------------------------------------



2


    “Notes to Consolidated Financial Statements. Note 20. Legal Proceedings.
Other Tobacco Related” in the paragraph subheading captioned “Reparation Cases;”
and (iv) Exhibit 99.01. Tobacco Pending Litigation in the paragraph subheadings
captioned “Class Action Cases,” “Reimbursement Cases” and “Contribution
Claims;” 


as incorporated by reference into the Registration Statement that describe
cigarette and chewing tobacco product liability lawsuits (a) pending against the
Company and for which we act as primary legal counsel of record to the Company
or (b) which have been “overtly threatened “(as such phrase is defined in the
American Bar Association’s Statement of Policy Regarding Lawyers’ Responses to
Auditors’ Requests for Information) against the Company and for which we act as
primary legal counsel to the Company (the cigarette and chewing tobacco product
liability lawsuits described in clause 1(a) and 1(b) are collectively referred
to herein as the “SHB Cases”), when considered in their entirety, (i) as they
relate to the Registration Statement, at the Effective Date did not contain an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein not misleading (except for the financial
statements, other than the portions of Note 20 to the Consolidated Financial
Statements in the Annual Report referred to above, and other information of an
accounting or financial nature included therein, if any, as to which we do not
express any view); and


2. To the best of our knowledge, the statements set forth in:


A. The Parent’s Annual Report on Form 10-K for the year ended December 31, 2005
(“Annual Report”) in (i) “Part I. Item 3. Legal Proceedings. 2. Tobacco
Related”; (ii) “Notes to Consolidated Financial Statements. Note 20. Legal
Proceedings. Tobacco Related” in the paragraph subheadings captioned
“Conventional Product Liability Cases,” “Flight Attendant Cases,” “Class Action
Cases,” “Reimbursement Cases,” “Contribution Claims” and“Filter Cases;” (iii)
“Notes to Consolidated Financial Statements. Note 20. Legal Proceedings. Other
Tobacco-Related” in the paragraph subheading captioned“Reparation Cases;” and
(iv) Exhibit 99.01. Tobacco Pending Litigation in the paragraph subheadings
captioned “Class Action Cases,” “Reimbursement Cases” and “Contribution Claims;”
and in


B. The Parent’s Quarterly Report on Form 10-Q for the quarter ended June 30,
2006 (“Quarterly Report”) in (i) “Notes to Consolidated Condensed Financial
Statements. Note 13. Legal Proceedings. Tobacco Related. Tobacco Related Product
Liability Litigation” in the paragraph subheadings captioned “Conventional
Product Liability Cases,” “Flight Attendant Cases,” “Class Action Cases,”
“Reimbursement Cases,” “Contribution Claims” and“Filter Cases;” and (ii) “Part
II. Other Information. Item 1. Legal Proceedings. 2. Tobacco Related” in the
paragraph subheadings captioned “Class Action Cases” and“Reimbursement Cases”;


--------------------------------------------------------------------------------



3


as incorporated by reference into the Disclosure Package and the Prospectus that
describe cigarette and chewing tobacco product liability lawsuits that are
included in the SHB Cases as they relate to the Disclosure Package, as of the
Execution Time, when taken together as a whole, and the Prospectus, at the date
thereof (except as may be set forth on Schedule A attached to this letter) or
hereof (except as may be set forth on Schedule B attached to this letter) did
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements, in the light of the
circumstances under which they were made, not misleading (except for the
financial statements, other than the portions of Note 20 to the Consolidated
Financial Statements in the Annual Report and Note 13 to the Consolidated
Condensed Financial Statements in the Quarterly Report referred to above, and
other information of an accounting or financial nature included therein, if any,
as to which we do not express any view).


As we have discussed, we are primary legal counsel to the Company with respect
to approximately [2,775] SHB Cases. A significant number of product liability
lawsuits (including cigarette and chewing tobacco lawsuits) are pending against
the Company, for which we do not act as primary legal counsel of record to the
Company, and may have been “overtly threatened” against the Company, for which
we do not act as primary legal counsel to the Company (collectively, the “NonSHB
Cases”). Our knowledge about the NonSHB Cases is substantially more limited than
our knowledge about the SHB Cases (the SHB Cases and the NonSHB Cases are
collectively referred to herein as the “Product Liability Cases”). Further, we
do not serve as legal counsel to the Company other than in connection with the
SHB Cases and as a result we are not corporate, securities, regulatory or
antitrust counsel to the Company in connection with the preparation of the
Registration Statement or the Prospectus and we have not advised the Company on
compliance with the requirements of the applicable federal or state securities
laws or on the Carolina Group Stock.


We have not independently verified the accuracy, completeness or fairness of the
statements made or included in the Registration Statement, the Disclosure
Package or the Prospectus and take no responsibility therefor, except as and to
the extent set forth in paragraphs 1 and 2 above, subject to the qualifications
and limitations set forth herein. We confirm that we have read the Prospectus,
the Disclosure Package and the Registration Statement and we have reviewed the
descriptions of the Product Liability Cases described therein. We confirm that
we have reviewed generally our files relating to the SHB Cases, we have reviewed
this opinion with the attorneys who currently are partners in or employed by
this firm and who are primarily responsible for the representation of the
Company in the SHB Cases or who were directly involved in any material respect
with the preparation of this letter (the “Responsible Attorney Group”), and we
have had conversations with representatives of the legal departments of the
Company regarding the contents of this letter, but we have not discussed the
NonSHB Cases with any person or entity, we have not reviewed any files or any
materials (other than the contents of the Prospectus, the Disclosure Package and
the Registration Statement) relating to the NonSHB Cases, and we have not
reviewed the contents of this letter with attorneys who are partners in or
employees of this firm, other than the Responsible Attorney Group.


You acknowledge that the statements that are made herein “to the best of our
knowledge” or as to matters that have “come to our attention” or matters as to
which


--------------------------------------------------------------------------------



4


we “believe” (or the converse) in this letter are made based solely on the
knowledge or awareness of the attorneys in the Responsible Attorney Group and
that those statements do not include the knowledge or awareness of other
attorneys who are partners in or employees of this firm who are not in the
Responsible Attorney Group, including those who may be primarily responsible for
representing parties to Products Liability Cases other than the Companies.
Without limiting the foregoing, you acknowledge that we are making no statements
and giving no opinions with regard to the discussions in the Registration
Statement, the Disclosure Package and the Prospectus of the State Settlement
Agreements, the Master Settlement Agreement, Settlement of State Reimbursement
Litigation, Tobacco-Related Antitrust Cases, or Antitrust Claims (as those terms
are defined in the Registration Statement and the Prospectus), the provisions of
the Carolina Group Stock and the charter amendments creating those securities,
or as to the actual or potential financial effect of the Products Liability
Cases, individually or collectively, on the Company, its business, or its
condition, financial or otherwise.


The opinions contained in this letter merely constitute expressions of our
professional judgment regarding the matters of law addressed herein. We are
expressing no opinion regarding, nor are we endorsing or adopting as our own
opinion, any particular statement of opinion or belief attributed to the Company
in the Registration Statement, the Disclosure Package or the Prospectus. We are
expressing no opinion regarding, nor are we predicting or guaranteeing, the
outcome of any Product Liability Case. Further, we are expressing no opinion
regarding the effect of the outcome, whether financial or otherwise, of any
Product Liability Case on the Company or the Carolina Group Stock.


Subject to the qualifications and limitations set forth herein, no facts have
come to our attention that cause us to believe that the descriptions of the
Product Liability Cases in the Registration Statement and the Prospectus when
considered in their entirety, (i) as they relate to the Registration Statement,
as of the Effective Date contained an untrue statement of a material fact or
omitted to state a material fact necessary to make the statements therein not
misleading (except for the financial statements and other information of an
accounting or financial nature included therein, as to which we do not express
any view); (ii) as they relate to the Disclosure Package, as of the Execution
Time, when taken together as a whole, contained an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements, in the light of the circumstances under which they were made, not
misleading (except for the financial statements, other than the portions of Note
20 to the Consolidated Financial Statements in the Annual Report and Note 13 to
the Consolidated Condensed Financial Statements in the Quarterly Report referred
to above, and other information of an accounting or financial nature included
therein, as to which we do not express any view) ; and (iii) as they relate to
the Prospectus, at the date thereof or hereof contained an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements, in the light of the circumstances under which they were made, not
misleading (except for the financial statements, other than the portions of Note
20 to the Consolidated Financial Statements in the Annual Report and Note 13 to
the Consolidated Condensed Financial Statements in the Quarterly Report referred
to above, and other information of an accounting or financial nature included
therein, as to which we do not express any view).


--------------------------------------------------------------------------------



5
 
       We have not considered and express no opinion as to, the laws of any
jurisdiction other than the laws of the United States of America.


This opinion letter is rendered only to you and solely for your benefit in
connection with the above described transactions. This opinion may not be relied
upon by you for any other purpose, or relied upon by, or furnished to, any other
person, firm or corporation without our prior written consent.


Very truly yours,


--------------------------------------------------------------------------------



EXHIBIT F


[Form of Opinion of Thompson Coburn LLP]


[Date]


[Underwriters]


Ladies and Gentlemen:


We have served as primary legal counsel of record for Lorillard, Inc., a
Delaware corporation, and its wholly owned subsidiary Lorillard Tobacco Company,
a Delaware corporation (collectively, the “Company”), in connection with certain
matters involving cigarette and chewing tobacco related products liability
litigation to which the Company is a party. We are rendering this opinion in
connection with the purchase by you from Loews Corporation, a Delaware
corporation and parent corporation of Lorillard, Inc. (the “Parent”), of
15,000,000 shares of Carolina Group Stock, par value $0.01 per share of the
Parent pursuant to the Underwriting Agreement, dated August 15, 2006, between
you and the Parent (the “Underwriting Agreement”). The letter is being delivered
to you pursuant to Section 6(f) of the Underwriting Agreement.


We have examined: (1) the Registration Statement on Form S-3, as amended (such
Registration Statement, including the documents incorporated by reference
therein, at the time it became effective (the “Effective Date”), is referred to
as the “Registration Statement”) filed by Parent under the Securities Act of
1933, as amended (the “Act”); (2) the basic prospectus dated March 10, 2006,
including the documents incorporated by reference therein (the “Basic
Prospectus”); (3) the final prospectus supplement dated August 15, 2006, (the
“Final Prospectus” and, together with the Basic Prospectus, is referred to as
the “Prospectus”), filed by Parent pursuant to Rule 424(b) of the rules and
regulations of the Securities and Exchange Commission (the “Commission”); and
(4) the other information, if any, identified in Schedule IV to the Underwriting
Agreement and the issuer free writing prospectuses, if any, identified in
Schedule III to the Underwriting Agreement (together with the Basic Prospectus,
as amended and supplemented to the Execution Time, is referred to as the
“Disclosure Package”).


In addition, we have examined certain records of the Company relating to the
matters covered by the opinion set forth in the numbered paragraph below and
have made such other investigations as we have deemed necessary in connection
with the opinion hereinafter set forth. In examining such material and in
delivering this opinion, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, the conformity to
the originals of all documents submitted to us as certified, photostatic or
conformed copies, and the authenticity of the originals of all such copies.


Based upon such examination and review, and subject to the foregoing, we are of
the opinion that:


--------------------------------------------------------------------------------



2
 
1. To the best of our knowledge, the statements set forth in the Parent’s Annual
Report on Form 10-K for the year ended December 31, 2005 (the “Annual Report”)
under the headings “Legal Proceedings -- Tobacco Related” and “Notes to
Consolidated Financial Statements -- Note 20. Legal Proceedings -- Tobacco
Related” and in Exhibit 99.01 to the Annual Report and in the Parent’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2006 (“Quarterly Report”)
under the headings “Notes to Consolidated Condensed Financial Statements -- Note
13. Legal Proceedings -- Tobacco Related” and “Part II. Other Information. Item
1. Legal Proceedings. 2. Tobacco Related” incorporated by reference into the
Registration Statement, the Disclosure Package and the Prospectus, when
considered in their entirety, constitute a complete and accurate summary, in all
material respects, of matters involving actual or threatened cigarette and
chewing tobacco related products liability litigation to which the Company is or
may be a party and for which we act as primary legal counsel of record to the
Company. In passing upon the accuracy of those statements, we are not endorsing
or adopting as our own opinion any particular statement of opinion or belief
attributed to the Company in the Registration Statement, the Disclosure Package
or the Prospectus, nor are we predicting the outcome of any pending or
threatened litigation.


We are opining herein only on the federal laws of the United States and the laws
of the State of Missouri. We expressly disavow any obligation to update this
opinion as to any events occurring after [●], 2006.


Very truly yours,




--------------------------------------------------------------------------------



EXHIBIT G


[Form of Opinion Greenberg Traurig LLP]


[Date]
[Underwriters]


Ladies and Gentlemen:


We have served as primary legal counsel of record for Lorillard, Inc., a
Delaware corporation, and its wholly owned subsidiary Lorillard Tobacco Company,
a Delaware corporation (collectively, the “Company”), in connection with certain
matters involving cigarette and chewing tobacco related products liability
litigation to which the Company is a party. We are rendering this opinion in
connection with the purchase by you from Loews Corporation, a Delaware
corporation and parent corporation of Lorillard, Inc. (the “Parent”), of
15,000,000 shares of Carolina Group Stock, par value $0.01 per share of the
Parent pursuant to the Underwriting Agreement, dated August 15, 2006, between
you and the Parent (the “Underwriting Agreement”). The letter is being delivered
to you pursuant to Section 6(g) of the Underwriting Agreement.


We have examined: (1) the Registration Statement on Form S-3, as amended (such
Registration Statement, including the documents incorporated by reference
therein, at the time it became effective (the “Effective Date”), is referred to
as the “Registration Statement”) filed by Parent under the Securities Act of
1933, as amended (the “Act”); (2) the basic prospectus dated March 10, 2006,
including the documents incorporated by reference therein (the “Basic
Prospectus”); (3) the final prospectus supplement dated August 15, 2006, (the
“Final Prospectus” and, together with the Basic Prospectus, is referred to as
the “Prospectus”), filed by Parent pursuant to Rule 424(b) of the rules and
regulations of the Securities and Exchange Commission (the “Commission”); and
(4) the other information, if any, identified in Schedule IV to the Underwriting
Agreement and the issuer free writing prospectuses, if any, identified in
Schedule III to the Underwriting Agreement (together with the Basic Prospectus,
as amended and supplemented to the Execution Time, is referred to as the
“Disclosure Package”).


In addition, we have examined certain records of the Company relating to the
matters covered by the opinion set forth in the numbered paragraph below and
have made such other investigations as we have deemed necessary in connection
with the opinion hereinafter set forth. We have relied, to the extent that we
deem such reliance proper, upon certain factual representations made in
certificates given by officers of the Company in answer to our inquiries. In
examining such material and in delivering this opinion, we have assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals, the conformity to the originals of all documents submitted to us
as certified, photostatic or conformed copies, and the authenticity of the
originals of all such copies.


Based upon such examination and review, and subject to the foregoing, we are of
the opinion that:


--------------------------------------------------------------------------------



 
1. To the best of our knowledge, the statements set forth in the Parent’s Annual
Report on Form 10-K for the year ended December 31, 2005 (the “Annual Report”)
under the headings “Legal Proceedings -- Tobacco Related” and “Notes to
Consolidated Financial Statements -- Note 20. Legal Proceedings -- Tobacco
Related” and in Exhibit 99.01 to the Annual Report and in the Parent’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2006 (“Quarterly Report”)
under the headings “Notes to Consolidated Condensed Financial Statements -- Note
13. Legal Proceedings -- Tobacco Related” and “Part II. Other Information. Item
1. Legal Proceedings. 2. Tobacco Related” incorporated by reference into the
Registration Statement, the Disclosure Package and the Prospectus, when
considered in their entirety, constitute a complete and accurate summary, in all
material respects, of matters involving actual or threatened cigarette and
chewing tobacco related products liability litigation to which the Company is or
may be a party and for which we act as primary legal counsel of record to the
Company. In passing upon the accuracy of those statements, we are not endorsing
or adopting as our own opinion any particular statement of opinion or belief
attributed to the Company in the Registration Statement, the Disclosure Package
or the Prospectus, nor are we predicting the outcome of any pending or
threatened litigation.


We are opining herein only on the federal laws of the United States and the laws
of the State of [             ]. We expressly disavow any obligation to update
this opinion as to any events occurring after [●], 2006.


Very truly yours,




--------------------------------------------------------------------------------



SCHEDULE I


Underwriting Agreement dated August 15, 2006.


Registration Statement No. 333-132344.


Representative(s): J.P. Morgan Securities Inc.


Title, Purchase Price and Description of Securities:


Title: Carolina Group Stock


Number of Underwritten Securities to be sold by the Company: 15,000,000


Price per Share to the Underwriters - total: $58.45


Other provisions:


Closing Date, Time and Location: August 18, 2006 (T+3) at 10:00 a.m. at the
offices of Cravath, Swaine & Moore LLP, Worldwide Plaza, 825 Eighth Avenue, New
York, New York, 10019.
 
 


--------------------------------------------------------------------------------



SCHEDULE II


Underwriters
 
Number of
Securities to be Purchased
J.P. Morgan Securities Inc.
 
15,000,000
 
   
Total. . . . . . . . .
 
15,000,000





--------------------------------------------------------------------------------



SCHEDULE III


Schedule of Free Writing Prospectuses included in the Disclosure Package


1. None.




--------------------------------------------------------------------------------



SCHEDULE IV


Schedule of other information included in the Disclosure Package


1. Issuer: Loews Corporation - Carolina Group Stock
2. Shares offered: 15,000,000 shares
3. Price to public: $[58.75] per share
4. Underwriter(s): J.P. Morgan Securities Inc.
5. After this offering, 62.3% of the economic interest in the Carolina Group
will be outstanding, and the Loews Group will hold a 37.7% economic interest in
the Carolina Group.




















